PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/951,991
Filing Date: 12 Apr 2018
Appellant(s): McCormack, Jimroy, Arner



__________________
John Paul Kale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/9/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1 )/(a)(2) as being
anticipated by Burke et al. (US 2014/0305521, herein after “Burke”).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2014/0305521, herein after “Burke”) as applied to claim 15 and further in view of Green et al. (US 2583295, herein after “Green”).

(2) Response to Argument
In regards to Appellants’ argument indicated at A(1), pages 6-7.
Appellants submit (page 7 lines 2-5) that, “it does not necessarily flow from the disclosure of Burke that the pressure to maintain the valve in the open position will be less than the pressure to move the valve from the closed position to the open position.”
In response, Apparatus claims require claim language to be drawn to what it is, not what it does (see MPEP 2114 II), unless the functional recitation imparts a meaningful difference in structure which is determined on a case by case basis (Examiners’ summary of MPEP 2173.05(g)). Appellants’ arguments are based upon a functional recitation, wherein there does not appear to be a contention in the structural 

    PNG
    media_image2.png
    507
    893
    media_image2.png
    Greyscale

to hold the poppet in the open position” and Appellants’ instant arguments (A(1) line 2) submit a requirement “to maintain the valve in the open position” which is drawn to a constant force (F) translated into distinct pressures (p) as a function of distinct valve head contact areas (A). One of ordinary skill in the art understands F=pA (or F/A=p) as applied to static pressure can only be applied in meaningful comparison for varied areas (A) if F or p remains constant. Appellants’ claim language achieves this by “to hold”, wherein the language requires (F) to be equal to the spring force for any particular position. Since the valve isn’t moving at the time of comparison between the surface areas, it is deemed to be under static pressure and thus Appellants reference to an increase in dynamic pressure in figure 6 would not be reasonably utilized by one having ordinary skill in the art to make a determination that the static pressure can rise on a static valve head due to an increase in surface area (which is contrary to fluid dynamic teachings).
In regards to Appellants’ argument indicated at A(2), pages 7-10.
The first and second paragraphs of A(2) do not appear to provide any new arguments. The last two lines of the first paragraph are not in agreement with Appellants written description, wherein Appellants arguments state, “…the open position in which the poppet head has cleared the liner opening.” As best understood, the argument should state, “…the fully open position …”
The third paragraph of A(2) makes reference to a written description of “the open position”, however Appellant does not claim the outlet ports 42 as provided in the 
As a final note for the third paragraph, “the leakage flow” that transitions through the “radial clearance” is nothing more than a manufacturing tolerance (note the extremely small recitation in Appellants paragraph 0050, 0.00015-.0002 inches) to permit a sliding fit common to piston valves. Appellant has attempted to creatively claim the potential manufacturing tolerance (not claimed) as a flow path, however the actual claim language falls short of the written disclosure which leads to the 35 USC 102 interpretation of Burke for the final rejection in lieu of a 35 USC 103 rejection which would incorporate a modifying reference for the ports 42. Further note that Burke has no seal positioned at the sliding fit manufacturing clearance to prevent flow through the spacing, thus Burke functions the same as Appellants valve in this regard as well (although not instantly applied since it is not a requirement in the instant claim language as presented).
In response to the fourth paragraph, Appellants do not disclose Burke as being of 
Regarding paragraph eight, it’s unclear to the Examiner what the argument is. As best understood, it appears that Appellants are under the impression that Burke does not have a closed, open, and fully open position as set forth in the claims and rejected utilizing Burke. Furthermore, Appellant doesn’t seem to be addressing the rejection as provided by the Examiner.
Regarding paragraph nine, Appellants allege that Burke’s valve does not crack and open at the same time, whereas Appellants valve does. In response, both valves start in a closed position with a force acting on a relatively small central area of the valve piston head. At a certain pressure deemed a “cracking pressure” (defined as that pressure required to overcome the spring force to move the valve to an open position) both valves unseat and allow fluid to flow to an outer radial surface area which effectively reduces the static pressure force since it is spread over a larger area of the valve piston head, then fluid leaks around (albeit more broadly in the claims) both valve piston heads by flowing between annular side walls of the valve piston heads and their cylindrical guiding sleeves, wherein the sliding fit manufacturing tolerances of both valves allow the leakage flow.
Regarding the tenth paragraph, the Examiner notes that the previous arguments appear to be drawn to only claims 1-6, although the Examiner has provided responses as they apply to all claims. 
In regards to Appellants’ argument indicated at B, pages 11-12.
In the heading, Appellants submit that, “The Examiner erred by failing to fuel in an open position…” In response, the Examiner cannot locate a claim requirement to address a “fuel” limitation. As best understood, Appellant meant “fluid”.  

Claim Interpretation.

    PNG
    media_image3.png
    706
    829
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    593
    724
    media_image4.png
    Greyscale

As a final note, substantial sections of the instant claim language do not appear to be requirements of the claimed apparatus as indicated by the infinitive verb phrases, wherein by definition infinitive verbs are only ideas and are not conjugated for tense (past, present, future, see definition and examples above). 
Apparatus claims require claim language to be drawn to what it is (present tense), and not what it does (see MPEP 2114 II).
Since infinitive verb phrases (see the definition above) do not express actions being performed (rather their only an idea of performing an action) and/or because they are not conveyed in the present tense they should not be given significant patentable weight in an apparatus claim until such time that they are placed into the present tense and are a required function of the apparatus.
For examining purposes the Examiner has treated the phrases as one would an intended use phrase and applied art where relevant, and in this case Burke meets all of the intended use recited as infinitive verb phrases (which begins at the infinitive verb phrase and ends at the next punctuation mark). However, just because the art has been applied, does not mean that the claim language actually requires the function. Rather 
As an example, the following phrases in claim 1 should not be given patentable weight since the entirety of the phrases are only the idea portion of the infinitive verb.
Claim 1 lines 5-6, “…to bias the first flow face against an annular seat defined by the liner in a closed position…”
Claim 1 lines 8-10, “…to move the poppet from the closed position to an open position wherein the poppet is unseated from the annular seat and a second fluid pressure is required to hold the poppet in the open position…”
It further follows that newly recited structure (for instance an annular seat) within the phrase is not required structure unless some other recitation within the claims “breathes life” into the structure by actually requiring it (similar to an intended use evaluation). Note the above examples are not exhaustive and a similar argument can be made for each recitation of an infinitive verb phrase in the instant claim language.
	Since the bulk of Applicant’s arguments pivot on the subject matter of Claim 1 lines 8-10, (see also claims 8 and 16) the Examiner further contends that all arguments drawn to this feature are moot as not being a requirement of the claim language.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FREDERICK D SOSKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees: 
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
/RANDY C SHAY/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.